Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The specification, abstract, drawings and claims of March 18, 2021 are under examination. Claims 1-12 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on March 18, 2021.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
However, the NPL cited fails to comply with 37 CFR 1.98, in that a date of publication has not been provided in the citation. It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of undue length.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because it contains references to specific claim numbers. Should claims be cancelled or rejected during prosecution, the claim numbers referenced in the specification may be inaccurate. Furthermore, the claims draw support from the specification; the specification does not draw support from the claims. Appropriate correction is required to remove the claim numbers referenced in the Specification.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 9, 11, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Overley et al. (US Pub 20150375878 A1).
Regarding Claim(s) 1, Overley et al. (US Pub 20150375878 A1) teaches a method for feeding products (16) from a first process [Para. 24, "first unit operation such as a log saw"] to a second process [Para. 24, "second unit operation such as a packager"] in a packaging plant, wherein a buffer device (46) is provided between the first process and the second process, wherein the buffer device has a closed conveying section (Figures 7A,7B) having a receiving position (12) for receiving products in receiving groups (34, 36) from the first process, and having a transfer position (28) for transferring products in transfer groups to the second process, and a plurality of conveying units (roll supports 22, formed by two parallel bars 24) which at least in portions along the conveying section can be driven in a mutually independent manner [Para. 26, "support bars 24 are each independently movable"], and wherein the products from the first process are in each case provided in receiving groups with a variable first placing pattern (Figure 7 shows a first placing pattern) [Para. 24, "the number is determined by the eventual package size"], the method comprising the following steps: a) providing empty conveying units 
Regarding Claim(s) 2, the receiving groups and/or the transfer groups are relocated in groups (the groups would be relocated in groups).
Regarding Claim(s) 3, all first placing patterns of the receiving groups are represented by a matrix having at least one column and at least one row, wherein, depending on the current placing pattern, all positions of the matrix are occupied or individual or a plurality of positions of the matrix have a gap. (Figure 7A shows a matrix with all positions occupied).
Regarding Claim(s) 5,  the first process provides the products so as to be in rows disposed behind one another in a conveying direction, wherein the receiving groups provided by the first process comprise in each case at least one row, wherein the provided group of products comprises in particular in each case N rows, where N is greater than or equal to two, wherein the conveying units at least at the receiving position are disposed in N tracks and the N rows are 
Regarding Claim(s) 6, the transfer group of products is provided with a variable second placing pattern [Para. 35, "as a different number M (in this example M=3)…virtually any number M of adjacent lanes can be discharged"].
Regarding Claim(s) 7, Overley et al. (US Pub 20150375878 A1) teaches a device for feeding products (16) from a first process [Para. 24, "first unit operation such as a log saw"] to a second process [Para. 24, "second unit operation such as a packager"] in a packaging plant, wherein the products from the first process can be provided in receiving groups with a variable first placing pattern, said device comprising a buffer device (46) which is provided between the first process and the second process, wherein the buffer device has a closed conveying section  (Figures 7A,7B) having a receiving position (12) for receiving products in receiving groups (34, 36) from the first process, and having a transfer position (28) for transferring products in transfer groups to the second process, and a plurality of conveying units (24) which at least in portions along the conveying section can be driven in a mutually independent manner [Para. 26, "support bars 24 are each independently movable"], and a control installation (controllers 90) which is specified and configured for actuating the conveying units such that a) empty conveying units for receiving the receiving groups can be provided at the receiving position of the buffer device (conveying units on the right side of Figure 7B are empty and moving into the receiving position), wherein conveying units which in terms of their number and arrangement correspond to the associated first placing pattern can be provided for each receiving group to be relocated (as seen in Figures 7A, 7B), b) loaded conveying units can be displaced along the buffer device downstream of the receiving position so as to form a product stream while ungrouping the 
Regarding Claim(s) 9, all first placing patterns of the receiving groups of products can be represented by a matrix having at least one column and at least one row, wherein, depending on the current placing pattern, all positions of the matrix are occupied, or individual or a plurality of positions of the matrix have a gap. (Figure 7A shows a matrix with all positions occupied)
Regarding Claim(s) 11, the products by the first process are provided so as to be in rows disposed behind one another, wherein the receiving groups provided by the first process comprise in each case at least one row, wherein the receiving groups comprise in particular in each case N rows, where N is greater than or equal to two, wherein the conveying section at least at the receiving position has N tracks such that the conveying units can be disposed in N tracks at least at the transfer position, and the N rows can be relocated into the conveying units disposed in N tracks. (as seen in Figure 7A) [Para. 35-37, "allows a number N (in this example N=4) adjacent lanes"].
Regarding Claim(s) 12, the control installation is furthermore specified and configured for moving loaded conveying units with products between the receiving position and the transfer position so as to form a second groups of products, and for providing the second group of products at the transfer position, wherein the at least one second group of products in particular .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overley et al. as applied to claim 7 above, and further in view of Sim (USPN 9969565).
Regarding Claim(s) 8, Overley et al. teaches the limitations described above, yet fails to teach at least one gripping installation by means of which the receiving groups and/or the transfer groups can be relocated in groups is provided. Sim (USPN 9969565) teaches a gripping installation (grippers 1-1, 1-2, 1-3, 1-4, 2-1, 2-2, 2-3, 2-4) for relocating groups of articles. The grippers are used for article re-orientation and to form complete article groups from groups .

Allowable Subject Matter
Claims 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 10112776 discloses a device having a buffer device. USPN 9463888 is the published patent document of the above cited Overley et al. reference.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MCCULLOUGH can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R HARP/Primary Examiner, Art Unit 3653